Citation Nr: 1828882	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  10-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for stomach pains and cramps.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from August 20, 2007, and in excess of 70 percent from March 6, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran provided testimony before the undersigned Veterans Law Judge. 

The case was most recently before the Board in May 2016.  At that time, the Board granted a 50 percent rating, but no higher, for PTSD prior to January 26, 2012 and denied a rating in excess of 70 percent rating thereafter.  The Board also remanded the service connection claims for additional development.

The Veteran appealed the PTSD rating issue to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a May 2017 Joint Motion for Partial Remand (Joint Motion) by which it vacated the Board's May 2016 decision and remanded the matter to the Board.  

The decision below addresses the service connection claims.  The PTSD rating issue is addressed in the remand section following the decision.

FINDINGS OF FACT

1.  The Veteran's gastroesophageal reflux disease (GERD), gastritis, and duodenitis have been caused by stress and anxiety experienced as part of his PTSD.

2.  The Veteran's sleep apnea began during service.

3.  The Veteran's post-service hepatitis is not related to his in-service hepatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, gastritis, and duodenitis, as secondary to service-connected PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for hepatitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is also available for disorders that have been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Stomach Disorder

The Veteran contends that his GERD, gastritis, and duodenitis are related to service or were caused or aggravated by his service-connected PTSD.  In support, he points to service treatment records (STRs) documenting digestive symptomatology, such as gastroenteritis, epigastric issues, vomiting, indigestion, gas, diarrhea, and nausea on numerous occasions during service.  Further, the Veteran contends that there are two medical opinions of record establishing a nexus between his stomach disorders and service or his PTSD.

The STRs to which the Veteran cites in his informal hearing presentation reveal the following.  In May 1966, the Veteran, when presenting with a temperature of 101 degrees, reported stomach pain without nausea, along with other non-digestive symptoms.  The diagnosis given was sinusitis.  In December 1968, the Veteran again reported stomach pains.  In April 1980, the Veteran reported stomach pain after eating a sandwich.  The Veteran was diagnosed with food poisoning.  In November 1982, the Veteran reported pains in stomach after drinking water.  In August 1990, the Veteran reported stomach pains over the past day with slight diarrhea, but without blood in the stool.  In October 1995, the Veteran reported diarrhea after eating Chinese food.  A clear liquid diet and no physical training was recommended for the next 48 hours.  In July 1997, on his separation examination, the Veteran noted that he went to routine sick call for stomach pain.  The examiner noted that this visit was for a 24-hour stomach bug and that no problems had been reported since.

After service, the Veteran has had treatment for his stomach conditions.  In February 2004 correspondence to VA, the Veteran noted that he has had stomach cramps since service.  A September 2004 VA treatment record notes tenderness in the abdomen. For instance, a November 2006 private treatment note reveals lower stomach cramps.  In treatment related to his sleep apnea in May 2007, the Veteran reported having stomach cramps.  He also related his symptoms to the Board in November 2007 correspondence. 

Because of the notation in the STRs and treatment for stomach symptoms after service, the Veteran has been afforded a VA examination of his stomach disorders.  Gastritis and duodenitis were diagnosed in 2010, and gastroenteritis was noted in service in 1990.  The January 2015 VA examiner found that it was less likely that the gastritis diagnosed in 2010 was related to service as the in-service condition resolved.  However, the Board remanded for a new medical opinion as the 2015 opinion did not take into account or address the Veteran's competent report of ongoing stomach problems since service.  

A new medical opinion was obtained in November 2016 pursuant to the Board's May 2016 remand.  After reviewing the STRs, the examiner stated that the Veteran's in-service symptoms were consistent with acute, rather than chronic, gastrointestinal symptoms, typically noting food poisoning.  This was not consistent with the Veteran's current chronic symptoms, first noted in treatment records in 2010.  The examiner then discounted the Veteran's reports of symptoms post-service because she thought that the symptoms would have been reported shortly after service if present.

The Board does not find the 2016 examiner's opinion persuasive because she did not take into consideration the pre-2010 complaints for stomach cramps and lay statements as the chronic nature of the Veteran's condition.  A nexus to service is still not sufficiently shown as there is a question as to whether the in-service complaints or conditions were temporary or part of a current condition.

Nevertheless, the Veteran has also cited a May 2013 VA examination for PTSD, at which the examiner stated that the Veteran has GERD, which has a stress/anxiety component and is more likely than not caused and/or worsened by his PTSD.  

The Board finds the May 2013 opinion persuasive, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran's GERD, gastritis, and duodenitis have been caused by stress and anxiety experienced as part of his PTSD.  Accordingly, service connection is warranted for the stomach pains and cramps claim, best characterized as for GERD, gastritis, and duodenitis, on a secondary basis.

Sleep Apnea

It is well-documented that the Veteran has a current diagnosis of sleep apnea.  He contends that he has had these symptoms since service and has submitted several lay statements from fellow service members who described him as snoring loudly, stopping breathing, and being fatigued while awake.  The Veteran also points to a shift change imposed on him during service because of his daytime sleepiness as evidence of sleep apnea during service.  As to the nexus element of service connection, the Veteran contends that his sleep apnea is directly related to service or secondary to service-connected PTSD and/or ischemic heart disease (IHD).

The Veteran states that there are four medical opinions of record supporting a relationship between sleep apnea and service, though the Board finds only two are pertinent to the nexus issue.  First, at a 2013 VA examination for PTSD, the examiner stated that the Veteran has sleep apnea, which has a stress/anxiety component and is more likely than not caused and/or worsened by his PTSD.  

Second, a May 2016 private treatment record notes the Veteran's in-service symptoms, as reported above.  In light of these symptoms, the clinician opined that it was more likely than not that the Veteran had sleep apnea while in service, but that his sleep apnea was not recognized at that time.

As a result of these opinions, the Board finds that, either on a direct or secondary basis, service connection for sleep apnea is warranted.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that his sleep apnea began during service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for sleep apnea.

Hepatitis


Infectious hepatitis was noted during service in April 1970.  A positive finding of hepatitis B was noted in April 2007.  The Veteran was first afforded an examination of his hepatitis in January 2015.  That examiner stated that the Veteran did not currently have hepatitis, thus, the condition was less likely than not incurred in or caused by service.  However, this opinion was deemed inadequate as service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Another medical opinion was obtained in December 2016 pursuant to the Board's May 2016 remand.  After a review of the record, the examiner stated that the Veteran most likely had hepatitis A during service.  She noted the diagnosis of infectious hepatitis in 1970.  She noted that this is diagnosed given the symptoms presented and acute nature of the condition.  Rather, she stated that laboratory results show that the Veteran never had hepatitis B as the Veteran's lab results have consistently shown a nonreactive surface Antigen.  The reactive positive antibody is a reflection of the immunization at the Veteran received and shows immunity.  He is currently successfully vaccinated as per the following lab that was drawn May 2016 and is consistent with the lab documented in his STRs in    1992, 2007 and 2016.

The Veteran argues that the Board should remand the claim for a new medical opinion as he believes that the examiner's opinion was not medically sound.  Citing a report from the Center for Disease Control, the Veteran contends that a positive result of hepatitis B core antibody with a negative surface antibody and negative surface antigen most commonly means that the Veteran has a resolved infection and that the infection is still present.  Thus, he states that the 2016 examiner's conclusion was based on a factually inaccurate premise.

Though the examiner stated that the Veteran never had hepatitis B, she did opine that the Veteran's "current" hepatitis is less likely than not related to the hepatitis in service as hepatitis A is of a different nature than the Veteran's 2007 hepatitis B and not related to service.  Thus, the Board finds that the opinion persuasive as to the finding that the Veteran's post-service hepatitis is not related to service.  Additionally, while the Board previously found that the current disability element of the claim was met due to a 2007 diagnosis of hepatitis B, on further consideration, the December 2016 examiner persuasively explained that the "diagnosis" was not actually a diagnosis but rather shows a successful immunization against the hepatitis B virus.

As such, the Board finds that the December 2016 VA medical opinion is sufficient for deciding the claim and not inadequate despite the Veteran's contention on the matter.  As a result, the Board finds that hepatitis after service (now shown as a successful immunization) is not related to hepatitis during service.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for hepatitis is not warranted.


ORDER

Service connection for GERD, gastritis, and duodenitis, as secondary to service-connected PTSD, is granted.

Service connection for sleep apnea is granted.

Service connection for hepatitis is denied.



REMAND

In the May 2017 Joint Motion, it was noted that there are outstanding records from Dr. Jerez and that there may be further records regarding the Veteran's Equal Employment Opportunity Commission (EEOC) complaint and on-going employment issues during the Veteran's civilian federal government job.  Therefore, the Board will remand the claim to comply with the development deemed necessary as set out by the Joint Motion.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any records regarding the Veteran's EEOC complaint from the appropriate agency.

2.  After receiving any necessary authorization, obtain treatment records from Dr. Jerez.  The Veteran is welcomed to submit any records from Dr. Jerez that he has in his possession.

3.  Finally, readjudicate the claim remaining on appeal.  If any the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


